Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 12-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15, 18-22, 24-28, 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  In particular, the prior art fails to teach multiple portions of a RAR window, whereby at least one portion provides for a single instance of control information of the RAR and at least a second portion provides repeating instances of control information of the RAR, wherein said portions are transmitted in tandem.
The closest prior art relating to Applicant' s claimed invention is:

US 20160330633 A1 to You; Hyangsun et al.
US 20180212736 A1 to Chatterjee; Debdeep et al.

You discloses a method for setting a repetition level of a physical uplink control channel (PUCCH) by a terminal. The method is a method for transmitting a PUCCH by a terminal, comprising a step of determining a repetition level for transmission of the PUCCH containing uplink control information; and a step of repeatedly transmitting the PUCCH on a predetermined number of uplink sub-frames according to the repetition level for the PUCCH, wherein the repetition level for the PUCCH may be determined on the basis of at least one of the previously received PDCCH, EPDCCH, PDSCH and the previously transmitted PUSCH.
Chatterjee discloses implementations to support non-UE-specific (i.e. common) and UE-specific search spaces (SS) for M-PDCCH. One implementation relates to a UE comprising RF circuitry to receive, from an eNB, configuration information of one or a plurality of common Search Spaces (CSSs) for M-PDCCH; and baseband circuitry to monitor the one or more configured CSS for M-PDCCH transmissions; wherein the RF circuitry and/or baseband circuitry is adapted to support a reduced bandwidth (BW). Another implementation relates to an eNB comprising RF circuitry to transmit configuration information of a plurality of CSSs for M-PDCCH to one or more UEs supporting a reduced BW, wherein the plurality of CSSs for M-PDCCH are differentiated by “based on functionality”-differentiation that includes the type of use case and/or an EC level of the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 16, 17, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is claimed that monitoring the plurality of slots is based at least in part on the identifying.  However, the term “the identifying” may refer back to more than one identifying step (i.e. identifying steps in claims 1 and 2 which are distinct), thus it is unclear upon which identifying step said monitoring is based.
Similar rationale apples to claims 2, 16, 17, and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim(s) 1-11, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160330633 A1 to You; Hyangsun et al. in view of US 20180212736 A1 to Chatterjee; Debdeep et al.

Re: Claim(s) 1, 29
You discloses a method for wireless communication at a user equipment (Abstract), 
comprising: identifying that a random access procedure is operating within a portion of a window for communicating a random access response where the portion of the window is configured for repeatedly providing control information associated with the random access response in multiple slots (0193-0194 – Random access procedure is performed.  0225-0226 -  by having the MTC device receive a bundle of (E)PDCCHs through multiple subframes and decode the bundle of (E)PDCCHs, the decoding success rate may be enhanced); 
monitoring, during the portion of the window, a plurality of slots for instances of the control information based at least in part on identifying that the random access procedure is operating within the portion of the window configured for repeatedly providing the control information in multiple slots (see last citations); 
combining the instances identified from monitoring the plurality of slots (0225-0226 -  by having the MTC device receive a bundle of (E)PDCCHs through multiple subframes and decode the bundle of (E)PDCCHs, the decoding success rate may be enhanced); 

You does/do not appear to explicitly disclose that said decoding is based at least in part on combining the instances.  However, Examiner notes that per the context of You, it is implicit that combining and decoding of the M-PDCCH (as analyzed in the rejection of the above limitations) is for the purpose of receiving the RAR on the PDSCH, thus decoding the of the RAR is implied.  
However, despite the implied details of You, further attention is directed to Chatterjee which discloses said limitation (0073 - the UE would try to decode M-PDCCH starting at the beginning of the RAR window (SF #n) by combining a number of repeated transmissions (R=RL value indicated as part of the CSS-RAR configuration) for each possible M-PDCCH candidate. In other word, the UE would combine SFs #n through #n+R where R is the number of repetitions (RL value).  Fig. 1 and 0102-0103 - The UE selects one of the available RACH preambles and transmits the Random Access Channel (RACH) preamble (Message 1) to the eNB on the RACH in the UL … The RAR is transmitted 1005 by the eNB on the M-PDCCH that will be monitored by the UE based on the CSS-RA transmitted within the MTC SIB … Within the RAR window, the UE monitors 1006 the CCS-RA defined within the respective subframe(s) of the RAR window for M-PDCCH transmissions that either schedule or contain the RAR, and will receive the RAR message from the eNB).
You invention by employing the teaching as taught by Chatterjee to provide the ability to monitor for and receive multiple repeated M-PDCCH transmissions in order to obtain scheduling information for a RAR to be received (i.e. decoded) by the UE.  The motivation for the combination is given by Chatterjee (0002 - implementations of this disclosure support non-UE-specific and UE-specific search spaces (SS) for M-PDCCH (Physical Downlink Control Channel for MTC)).
You further discloses an apparatus comprising a processor and memory (Fig. 16 – 100 comprises 101 and 102) as required by claim 29.

Re: Claim(s) 2
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses identifying that the portion of the window configured for repeatedly providing the control information in multiple slots occurs after a length of the window indicated by system information has expired, wherein monitoring the plurality of slots is based at least in part on the identifying (0240-0241).

Re: Claim(s) 3
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses identifying that the portion of the window configured for repeatedly providing the control information in multiple slots occurs during at least a second portion of a length of the window indicated by system information, wherein monitoring the plurality of slots is based at least in part on the identifying (0240-0241).

Re: Claim(s) 4
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses receiving system information that includes an indicator of a configuration of the window, wherein identifying that that the random access procedure is operating within the portion of the window is based at least in part on receiving the system information that includes the indicator (0240).

Re: Claim(s) 5
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses identifying an index value of the configuration included in the system information; and retrieving information about the configuration of the window based at least in part on identifying the index value, wherein identifying that the random access procedure is operating within the portion of the window is based at least in part on retrieving the information (0240).

Re: Claim(s) 6
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses identifying information about a repetition level associated with each portion of the window for communicating random access responses included in the system information, wherein identifying that the random access procedure is operating within the portion of the window is based at least in part on identifying the information (0245).

Re: Claim(s) 7
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses identifying the configuration of the window for communicating the random access response as part of the random access procedure based at least in part on receiving the system information that includes the indicator, wherein identifying that that the random access procedure is operating within the portion of the window is based at least in part on identifying the configuration (0240).

Re: Claim(s) 8
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses wherein the system information includes a second indicator for indicating a length of the window different than the indicator (0243).

Re: Claim(s) 9
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses wherein the indicator of the configuration of the window is included in a second indicator for indicating a length of the window (0243).

Re: Claim(s) 10
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You discloses combining the instances of the control information (0225-0226).
You does/do not appear to explicitly disclose identifying a location of the random access response in a data channel based at least in part on combining the instances of the control information, wherein decoding the random access response is based at least in part on identifying the location of the random access response in the data channel.
However, further attention is directed to Chatterjee which discloses said limitation (see as analyzed in the rejection of claim 1).

Re: Claim(s) 11
You in view of Chatterjee discloses those limitations as set forth in the rejection of claim(s) 1 above.
You further discloses wherein the control information is conveyed by a physical downlink control channel and describes information about the random access response that is conveyed by a physical downlink shared channel (0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415